DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4, 6-14 are under examination. Claims 11-14 are newly added.
	Applicant’s response has been carefully considered but is not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more.  Applicant’s arguments will be addressed below.
As set forth previously, the MPEP at MPEP 2106.03 sets forth four steps for identifying eligible subject matter at 2106.04.
With respect to step (1): yes the claims recite methods of displaying patient-related data, and a computer program product comprising instructions to carry out that method.
With respect to step (2A)(1) The claims recite an abstract idea of displaying genetic data of a patient, in a multilayered visual format. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). (MPEP2106(b)). Claims 1 and 6 are independent, but recite the same basic limitations.  Only claim 1 is referred to here, for brevity.
	Mental processes recited in claim 1 include:
	“displaying, via a graphical user interface, a first level, said first level comprising an interactive chromosomal view of said patient, wherein the chromosomal view comprises a circular ideogram or a classical ideogram including an annotation at a genome coordinate indicating a drug response associated with a particular mutation or gene and wherein the annotation includes a graphical indication of a number of drugs associated with the drug response and a graphical indication of at least one of an increased drug response, a decreased drug response or a side effect;” (mental step of identifying and displaying previously known and provided data in a structured format, comprising an annotation at a particular place of a diagram, and additional text or graphical indications)
	“displaying, via a graphical user interface, responsive to a first input received at a user input interface, indicating the particular mutation or gene, a second level comprising an interactive intergenic genomic scale comprising a plurality of genes indicated by one of a plurality of colors, wherein a color of the plurality of colors of a gene of the plurality of genes indicates an expression level of the genes” (mental step of selecting input data, and displaying a set of previously identified data related to expression levels, in colors)
	“displaying, via a graphical user interface, responsive to a second input received at the user input interface indicating one of the plurality of genes, a third level comprising an interactive genic scale, comprising depictions of structures and functional blocks within the one of the plurality of genes indicated by the second input, methylation levels, at least one of gene expression or exon expression, a 3D protein structure, and marks indicating mutations of the one of the plurality of genes;” (mental step of selecting data, and providing/displaying previously collated associated structural/functional datasets)
	“and displaying, via a graphical user interface, responsive to a third input received at the user input interface, indicating one of the plurality of genes displayed in the third level, a fourth level comprising a molecular scale of the one of the plurality of genes indicated by the third input, comprising a molecular sequence and annotations of the molecular sequence, wherein the annotations comprise at least one of a nucleotide sequence, a corresponding amino acid sequence in a protein‐coding region, a nucleotide or amino acid change caused by the mutations, the exon or the gene expression, and methylation levels, or combinations thereof, or ChIP‐Seq data for histone modification.” (mental step of selecting data and displaying previously known and collated sequence data and annotations)
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites no additional active limitations. “responsive to an input” is actually a response to data collection, but not an active recitation of collecting data.  Were the claims to recite data gathering of the patient, they would still not be sufficient.  Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g)).
	Claims 1 and 6 recite “a graphical user interface” that displays certain information.  Claim 6 also recites the additional non-abstract element of “non-transitory computer program product” comprising instructions for performing the method. There is no particular structure or set of visual objects linked to an input area required for the GUI used to display the required information.  It appears no different from a generic display device connected to a computer system which comprises input and output elements.  It appears no different from responding to normal methods of inputting data using a general-purpose computer with a keyboard, or a hard drive, or a USB port, by displaying the contents of the data on a routine display.  
	The claims do not describe any specific computational steps by which the GUI or the computer program product performs or carries out the abstract idea, nor do they provide any details of how specific structures are used to implement these functions.  The program is a tool used to present information.  The claim does not provide any improvements to the programming structure itself of the GUI, nor how the data recited is to particularly interact within the program.  No structure or particular function is disclosed within the claim. One could use pen and paper, or routine computing environments to draw out multi-layered displays, such as those disclosed in the art (Topol, Chen, Brewerton, Fiume, et al.) The claims require nothing more than a generic computer to perform the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	To integrate a judicial exception into a practical application, any additional limitations must be specifically identified, and not merely instructions to apply the judicial exception.  The limitations in addition must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Dependent claims 4 and 7-14 have been analyzed.  Dependent claims 4 and 7-14 recite aspects of the data to be selected, or displayed in response to input.  Data gathering steps do not provide integration of a judicial exception into a practical application as they merely provide the data upon which the judicial exception is to act.
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1: Claim 1 does not recite any additional active elements.  The “responsive to input” is a step of reaction to an input of data, and not data gathering itself, provided through a routine graphical user interface.  Even if it were to be construed as data gathering, it would still be insufficient.  The additional element of data gathering or reacting to gathered data does not rise to the level of significantly more than the judicial exception.  The prior art Topol, Chen, Brewerton, Fiume, Juan and Schroeder (Each of record) each provide steps of obtaining patient specific data, which includes genomic aberration data and related data that was previously collected or collated, in detail.  This data gathering element is routine, well understood and conventional in the art of human genome analysis and bioinformatics.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1 and 6: the computer related elements or the general-purpose computer program product do not rise to the level of significantly more than the judicial exception.  The prior art Topol, Chen, Krzywinsky, Brewerton, Schroeder, Juan and Fiume (of record) each provide routine, general-purpose computer systems, comprising graphical user interfaces, and capable of comprising programmed computing elements implied in the limitations of the claims.  These computing elements including a GUI of a general-purpose computer are routine, well understood and conventional in the art of bioinformatics, and graphical user interfaces used to display genomic data.  Therefore, the asserted or implied computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 4 and 7-14 have been analyzed with respect to step 2B. Dependent claims 4 and 7-14 describe certain aspects of the data to be input, or previously collected/ collated for display.  Data descriptions and data collection fail to rise to the level of significantly more than the judicial exception as noted above.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s Arguments:
	The claims have been amended to be methods of displaying data, in response to input of patient-specific data, which is input through a graphical user interface, where in the first displaying element of claim 1, “the annotation includes a graphical indication of a number of drugs associated with the drug response and a graphical indication of at least one of an increased drug response, a decreased drug response or a side effect”.  Applicant’s arguments have been considered, but the claimed limitations are still directed to mental steps executed in a routine computing environment, and fail to patent-eligibility according to MPEP 2106.
	A note on claim construction.  The structure of the claims is one of the main problems with respect to overcoming the rejection under 35 USC 101.  In claim 1, the method utilizes a GUI to display user identified data in patient-specific data.  There is no positive active step where inputting certain specific information leads to searching a particular database to retrieve specific information listed in that database, and then specifically directing the GUI to change the current display on the GUI to display the marked ideograms to generate the first level.  The claim is constructed in a passive voice, leading to a complete lack of any positive active method steps performed as a result of inputting a patient-specific data of a specific individual. 
The type of positive active recitation which takes the data, and specifically performs active processes of matching coordinates, or searching a database for the information, or searching an electronic health record for the information and provide a particular result, which then requires changes in a particular aspect of the GUI to reflect those changes and a particular step of altering the layer in a specific way to annotate the interactive view accordingly would greatly improve the claim under 35 USC 112(b) and under 35 USC 101. The passive structure the claims currently recite does not overcome this rejection based on 35 USC 101.
With respect to the newly added limitation, “wherein the annotation includes a graphical indication of a number of drugs associated with the drug response and a graphical indication of at least one of an increased drug response, a decreased drug response or a side effect;” This limitation is merely a selection of previously known data, at the user’s discretion.  Describing data, or the text of an annotation does not affect any other step performed by the claim.  This annotation text is not specifically linked to any further positive active step which directs or affects any final result of the claim. As such it fails to make the claims patent-eligible under 35 USC 101. The GUI does not specifically act upon any patient-specific data, it merely displays certain previously determined datasets on “an interactive chromosomal view of said patient.”  The exact nature of the “interaction” in the GUI is not provided by the claim.  Choosing to annotate a location on patient-specific data, using previously known drug response information, drugs associated with the response and predicted effects of any patient-specific known mutations of the gene is not a data processing step. It is not a sequence comparison step. It is not an in vitro testing step for determining how the patient-specific encoded protein with the known mutations would respond to the application of any drug. It is not a determination or identification of a side effect based on the search, comparison or identification on any specific information in the patient-specific data.  It merely selects known data from the patient-specific data, and known reference data wherein each dataset comprises information required to be used as an annotation in a text box on an “interactive chromosomal view” of the patient.  
With respect to the cited prior art and whether the limitations in addition comprise a computer structure, the GUI, this argument is not persuasive. The prior art of record sets forth an equivalent GUI used for the same processes. The prior art of record sets forth steps of accepting or receiving or obtaining patient-specific data. The limitations in addition to the judicial exception fail to rise to the level of significantly more than the judicial exception as they provide routine, well-understood and conventional activity.  In both the Topol reference and the Krzywinski reference, the Circos program discloses a GUI equivalent to that which is being claimed.  Circos allows the user to select and display any type of desired data out of the datasets provided to that program, using the various flexible tools and program steps provided in the paper and in the instructive tutorials.  Circos allows the user to select any genomic data, to determine coordinates previously applied to the provided datasets of that genome to annotate, and allows display of any annotation in the desired format of any relevant information as desired, including text, symbols, graphs, ribbon plots, cut outs, et al.
With respect to arguments of improvement, the nature of the improvement is not specifically identified in the independent claims, nor is it clear that all of the necessary and sufficient limitations to carry out that improvement are present in the independent claims.  As such, the claims do not integrate the judicial exception into a practical application, nor do they indicate the presence of an inventive concept. (MPEP 2106.04)
It is unclear if the newly added limitations of “wherein the annotation includes…a number of drugs associated with the drug response…and a graphical indication of at least one of…or a side effect” are intended to represent the alleged improvement.  The number of drugs associated with any drug response gene represents previously known information stored with information about the drug response gene and is not newly generated information. Known mutations of the drug response gene which lead to a known or predicted changed drug response in the individual represent previously known information and are not newly generated information.  Known mutations of the drug response gene which leads to “a side effect” represent previously known information and are not new generated information.  All this previously known information is merely selected from that patient-specific data known datasets provided in the preamble. 
There is no process for an active comparison of the patient-specific data to the known data to identify the required information to display.  There are no active steps of specifically changing an aspect of the GUI, on the first level, to reflect the results of that comparison as recited in the newly added limitation.  
With respect to whether the claims recite limitations comprising mental steps in a computing environment, the mental steps identified in claim 1 of accepting patient-related input, and then selecting and displaying previously collected or collated data sets having the required forms can all be practically performed by the human mind, or by a person with pen and paper, or using a general-purpose computer as a tool. There are no data manipulations in those steps that the human mind is not equipped to perform. The claim does not require the use of a GPS device as per SiRF Tech, nor do they comprise particular types of network data packets, nor the monitoring and analyzing network packets per SRI Int’l, nor do they use a specific data encryption step for computer-to computer communication as per Synopsys. The claim does not require the interaction of any data with a specific computer structure as in Enfish nor do they set forth the automation of a process which could not previously be performed by computer as in McRO.  
The GUI of the claims has no specific aspects beyond displaying previously provided data from the patient, and previously known information from other sources. The patient data is not specifically acted upon, nor does it interact in a particular way with any specific computing structures which make up the GUI. 
As written, the GUI of claim 1 does not consist of a specific icon, graphical display element or specific input graphic for receiving the required input of patient-specific data.  The GUI of claim 1 does not have a graphical display element in which a user selects the patient-specific data and which then selects a specific process of searching that patient-specific information for what exists at certain coordinates. The GUI does not have a graphical display element which the user selects to carry out that process of searching the patient-specific data. The GUI does not provide a graphical display element wherein the user types in the specific annotations related to drug response as required in the new limitation to claim 1. The typing of text into the annotation box does not direct the program to specifically change something in the first layer of the interactive chromosomal view by specifically changing any specific displayed element on the displayed layer to display the text of the annotation.  The GUI does not provide a graphical display element which accepts data, or that accepts user selection of an action which affects only the second layer of the displayed multilayer view, with respect to colors as they relate to previously known genes and previously known expression levels.  This level does not search the patient-specific data for these genes or patient specific gene expression levels, but merely displays the known data from any source, in colors.  The GUI does not provide any graphical display element which accepts user input selecting the scale for the selected portion of the patient-specific data, and then makes specific changes to the displayed second level scaling on the third level of the display.  The GUI limitation in the claim merely presents the selected scaling or the current scale of the display, and presents certain other known information about known genes on the second level. The GUI has no specific graphical display element to take any information from a third level, and to perform a specific process on that information, which is then specifically added to or changed on a displayed fourth level. This limitation merely sets forth that upon user selection of a gene(s) on the third level, certain previously known information is presented. 
With respect to any large amount of data provided in the patient-specific data, or the known databases and known information, these arguments are not persuasive.  The claims do not require any particular amount of patient-specific data.  The claims do not require any particular amounts of associated known information.  The claims do not require processing any particular amount of data. Even if the claim were to be amended to recite a particular level of data, those amendments would not be sufficient to overcome the rejection, for reasons cited previously.
That it is “the singular purpose of computers and computer networks, to perform large numbers of calculations or instructions, via algorithms, rapidly, and without error (assuming no error in user input). Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.); see also See SiRF Tech., Inc. v. Int’l Trade Comm ’n, holding that: In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations.”
	With respect to whether the claim recites additional limitations which provide an inventive concept, those arguments are not persuasive.  As noted in the rejection above: any limitations in addition to the abstract idea, which are directed to a graphical user interface, the program, or the implied computer system, are routine, well understood and conventional in the prior art. One reference cited above is Krzywinski et al (2009 of record) which provides the data visualization program, system, and GUI called Circos and discusses the visual aspects of the CIRCOS GUI, and the processing aspects of the CIRCOS GUI in depth. The GUI of Circos comprises specific graphical display elements which accept user inputs. The GUI of Circos comprises specific graphical display elements which accept and store, or access patient-specific information.  The GUI of Circos comprises specific graphical display elements which accept and store, or access known data, and reference data.  The GUI of Circos comprises specific graphical display elements which take the accepted or accessed information, and process it in a particular way to generate the Circos Display which is an “interactive chromosomal viewer”, and “comprises circular ideograms or classical ideograms including” various annotations as desired.  “Our tool is effective in displaying variation in genome structure and, generally, any other kind of positional relationships between genomic intervals. Such data are routinely produced by sequence alignments, hybridization arrays, genome mapping, and genotyping studies. Circos uses a circular ideogram layout to facilitate the display of relationships between pairs of positions by the use of ribbons, which encode the position, size, and orientation of related genomic elements. Circos is capable of displaying data as scatter, line and histogram plots, heat maps, tiles, connectors and text. Bitmap or vector images can be created from GFF-style data inputs and hierarchical configuration files, which can be easily generated by automated tools within the Circos programming, making Circos “suitable for rapid deployment in data analysis and reporting pipelines.” (page 1) and Krzywinski further notes: “To mitigate the inherent difficulties in detecting, filtering and classifying patterns within large data sets, we require instructive and clear visualizations that (1) adapt to the density and dynamic range of the data, (2) maintain complexity and detail in the data, and (3) scale well without sacrificing clarity and specificity.”  As written, the GUI of the claims does not provide the “instructive and clear visualizations that (1) adapt to the density and dynamic range of the data, (2) maintain complexity and detail in the data, and (3) scale well without sacrificing clarity and specificity.”
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported byany necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6 and 9-14 remain rejected under 35 U.S.C. 102a1 as being anticipated by Topol (2014).
Topol, E. J. (March 27, 2014) Individualized medicine from Prewomb to tomb. Cell 157 p241-253. (of record)
The claims have been amended to require a “the annotation includes a graphical indication of a number of drugs associated with the drug response and a graphical indication of at least one of an increased drug response, a decreased drug response or a side effect;” but the reference still applies. Applicant’s arguments will be addressed below.
This newly added limitation to the text of the annotation of a displayed drug response gene is considered non-functional descriptive material, and is not given patentable weight when considering the prior art.  The newly added limitation has no functional relationship with any particular program structure.  It does not direct any further processing by the computer system. It merely is text, provided to the user, which has been previously determined or analyzed. 
 MPEP 2111.05.III: “where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.”
MPEP 2111.01.III “The court has extended the rationale in the printed matter cases… Similar to the inquiry for products with printed matter thereon, for such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. In King Pharma, the court found that the relevant determination is whether the "instruction limitation" has a "new and unobvious functional relationship" with the known method of administering the drug with food… The court held that the relationship was non-functional because "[i]nforming a patient about the benefits of a drug in no way transforms the process of taking the drug with food." …That is, the actual method of taking a drug with food is the same regardless of whether the patient is informed of the benefits…"In other words, the ‘informing’ limitation ‘in no way depends on the method, and the method does not depend on the ‘informing’ limitation.’" (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)); see also In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011).
For the purposes of the application of prior art, the examiner has determined the broadest reasonable interpretation (BRI) of the claims.  This analysis results in the identification of a generically stated GUI having no particular graphical display elements, nor any graphical elements which direct any processing or change to the provided datasets. There is no new and unobvious functional relationship between the nature of the displayed text and the listed GUI.  The limitations of claim 1 related to the desired displayed text or graphics, are directed to convey a message or meaning to a human user independent of the supporting product.  The GUI and the circular ideograms of claim 1 are there to support the display of the information to the user.  In claim 1 and the corresponding program in claim 6, the following information displayed by the interactive chromosomal view of the patient is considered non-functional descriptive material: 
Claim 1: “an annotation at a genome coordinate indicating a drug response associated with a particular mutation or gene and wherein the annotation includes a graphical indication of a number of drugs associated with the drug response and a graphical indication of at least one of an increased drug response, a decreased drug response, or a side effect;”
“a second level…comprising a plurality of genes indicated by one of a plurality of colors, wherein a color of the plurality of colors of a gene of the plurality of genes indicates an expression level of the gene”
“a third level…comprising depictions of structures and functional blocks within the one of the plurality of genes indicated by the second input, methylation levels, at least one of gene expression or exon expression, a 3D protein structure, and marks indicating mutations of the one of the plurality of genes”
“a fourth level comprising a molecular scale of the one of the plurality of genes indicated by the third input comprising a molecular sequence and annotations of the molecular sequence, wherein the annotations comprise at least one of a nucleotide sequence, a corresponding amino acid sequence in a protein-coding region, a nucleotide or amino acid change caused by the mutations, the exon or the gene expression, the methylation levels, or combinations thereof, or ChIP-Seq data for histone modification”

With respect to claim 1 and claim 6, Topol provides a method of displaying patient-specific data and genomic data in an interactive multilayered format.  The Human GIS is a google based geographic information system which has been applied to a human being (Fig 1). Fig 1 is a basic multilayered patient-specific interactive display, showing layers of genetic, proteomic, transcriptomic, metabolomics, microbiomic, and epigenomic data, as well as medical imaging data, social data and physical representations. Looking at Figure 1, from left to right starting at the cartoon of an individual, the interactive multilayered patient-specific chromosomal view is provided at the seventh level from the individual, labeled “genome.” Topol discloses genome sequencing, whole genome sequencing, and exome sequencing of patient samples (blood or tissue) at pages 2-4.  The patient-specific information is then provided to a data entry graphical user interface of the program. In response to the input of patient data to the GUI, a multilayered or stacked circular ideogram is displayed, comprising the “interactive chromosomal view of the patient” and including annotations of previously identified known drug response mutations at Figure 2. The display of the previously identified and stored data does not change the data itself within the annotation.  This display does not direct any specific further computer processing of any data.  The depiction in Figure 2a is a multilayered patient-specific “interactive chromosomal view” of patient specific data, and the legend indicates that textual data related to the coordinates of a gene with a particular mutation that indicates a drug response, or a change in a drug response.  Figure 2a is a multilayered interactive chromosomal view of the patient, comprising a circular Circos plot as the circular ideogram. 


    PNG
    media_image1.png
    461
    685
    media_image1.png
    Greyscale

Figure 2a. “From outer to inner rings: chromosome ideogram; genomic data (pale blue ring). structural variants >50 bp (deletions [blue tiles]. duplications [red tiles]), indels (green triangles); transcriptomic data (yellow ring), expression ratio of viral infection to healthy states; proteomic data (light purple ring). ratio of protein levels during human rhinovirus (HRV) infection to healthy states; transcriptomic data (yellow ring), differential heteroallelic expression ratio of alternative allele to reference allele for missense and synonymous variants (purple dots) and candidate RNA missense and synonymous edits (red triangles, purple dots, orange triangles, and green dots, respectively). From Chen et al. (2012) with permission. 

Circos is a computer program and associated graphical user interface which accepts and displays genomic information in a stacked multilayered format, which can be circular or non-circular.  Each layer as identified in the sidebar is a separate circular interactive ideogram, displayed in a multilayered format, in stacks. In response to the input and selection of certain types of information, Circos accepts the user input and user selection through a specific graphical display element of the GUI, and in response displays the ideograms, and the desired annotations, linked together with other layers when appropriate. Circos can accept user input through a specific graphical display element of the GUI, to select a portion of the genome, and accept the user annotations as required.  The annotation input by the user is then applied to the relevant portion of the interactive chromosomal view.  Circos can accept any user input and direction through a specific graphical display element of the GUI, to select certain data, and in response to the user input, direct the display of any mutations in any given gene within that data using symbols, words, or a breakout view of the portion of the genome. The computer program of Circos accepts through a specific graphical display element of the GUI, previously determined reference and/or patient-specific drug response gene mutations, gene expression data, structural and functional information of related genes, including methylation, expression patterns under certain conditions, and three-dimensional structures, annotations to the nucleic acid sequences, encoded protein sequences, the effects of changes in those sequences, and/ or ChIP-Seq data.  The data itself is not changed.  The data itself does not direct any further computer processing of that data.  The patient-specific “interactive chromosomal view” of Topol is called “integrated personal omics profiling” iPOP or “Snyderome” after the name of the patient. 

    PNG
    media_image2.png
    521
    605
    media_image2.png
    Greyscale


2B: Adopted London Tube model of integrated omics from Shendure and Aiden Integration of the many applications of next-generation DNA sequencing, which include sites of DNA methylation (methyl-seq), protein-DNA interactions (ChlP-seq), 3D genome structure (Hi-C), genetically targeted purification of polysomal mRNAs (TRAP), the B cell and T cell repertoires (immuno­seq), and functional consequences of genetic variation (synthetic saturation mutagenesis) with a small set of core techniques, represented as open circles of "stations." Like subway lines, individual sequencing experiments move from station to station until they ultimately arrive at a common terminal-DNA sequencing.” 

The ideograms of Topol are interactive at each level, shown by the pop out boxes and graphs of Fig 2a, and the links in 2b. Figure 2b specifically addresses accepting user input at a specific genomic coordinate, for a user input annotation at that location: “Integration of the many applications of next-generation DNA sequencing, which include sites of” specifically desired features, which do include ideas such as a drug response, or displaying the consequences of a mutation in a gene sequence.  The data displayed by the interactive chromosomal view of the patient, in response to patient input/ selection can be previously collected and analyzed patient-specific data (“Snyderome”) or it can be from previously generated data from literature or other databases including reference data.  Drug response genes, genes that are targeted by a specific drug, and the possible effects of mutations in those genes are specifically provided at pages 8-10 in the discussion of cancer and pharmacogenomics.  The number of drugs associated with a particular gene or genetic mutation are also disclosed at this location:
“Certain cancers have a relative low burden of mutations per megabase of the tumor genome, such as acute myelogenous leukemia (<1), whereas other are quite high, like lung adenocarcinoma or squamous cell carcinoma (~50) ... Mutations of certain genes, such as the P53 tumor suppressor, are found in some patients with any of 12 common forms of cancer ... Our old taxonomy of cancer based upon the organ of origin may be considered inapt, for knowledge of the driver mutation(s) and pathway could be more useful for individualizing treatment. "N of 1" case reports with whole-genome sequencing have been particularly illuminating for the clonal origin of an individual's cancer… In the past 2 years, the Food and Drug Administration has approved almost 20 new drugs that target a specific mutation for cancer.” Page 8 second column (citations omitted). 

This data, regarding the number of drugs related to a drug response, and the mutations of a gene in the patient-specific data, and the consequences of those mutations are all a part of the previously provided known information from the reference and from the patient. The interactive chromosomal viewer of the patient can accept the user input to show previously identified mutations at a particular gene, which leads the program to select a file or dataset comprising the previously determined mutation data of the patient.  This element does not change any aspect of the selected data.  The interactive chromosomal view of the patient data can accept through a graphical display element, a direction to display drugs associated with a particular gene, or genetic mutation.  This information has all been previously determined and is merely selected and added to the display of the interactive chromosomal view of the patient data, at the particular locations.  The consequence of any given mutation of a gene related to a drug response is previously determined information from any source, including reference genome data, and patient-specific data, published literature or public databases.  
Topol notes that 
“Cancer genomic medicine of the future will likely involve a GIS of the tumor with assessment of DNA sequence, gene expression, RNA-seq, microRNAs, proteins, copy number variations, and DNA methylation cross-referenced with the individual's germline DNA.” (page nine, first column). 

The GIS is an interactive chromosomal viewer of genetic data. Topol further addresses the idea of providing specific reference genome information:
“Also of particular interest, at some point, will be screening healthy people for cell-free tumor DNA to determine whether we are constantly facing microscopic tumor burden but are able to effectively keep the disease in check by a variety of homeostatic mechanisms.” (page nine, first column).

With respect to displaying, via a GUI, patient specific data, regarding mutations in genes which can be targeted by a known drug, or set of drugs, Topol points to studies of diabetes:
“When a patient receives a diagnosis of a chronic illness today, it is nonspecific and is based on clinical and not molecular features. Take, for example, diabetes mellitus type 2, which could reflect anything from insulin resistance, failure of P-islet cells, or a variety of subtypes, including a.-adrenergic receptor (ADRA2A) diabetes (Gribble, 2010) or a zinc transporter subtype (SLC30A8) (Sladek et al., 2007). Common genomic variants have been identified in pathways involving signal transduction, cell proliferation, glucose sensing, and circadian rhythm (Dupuis et al., 2010). Some individuals with a high fasting glucose have a G6PC2 variant that is associated with protection from diabetes (Bouatia-Naji et al., 2008). A genotype score, amalgamating the number of risk variants, has been shown to be helpful for identifying high susceptibility (Meigs et al., 2008). Moreover, there are 13 classes of drugs to treat diabetes, and the treatment could be made considerably more rational with knowledge of the individual's underlying mechanism(s).” (page 9 second column)

This data, representing known associated genes or pathways in diabetes mellitus type 2, known mutations in those genes that have a consequence in the pathogenesis of the disease, amalgamated Risk Scores, and lists of drugs associated with the disease, or associated with any known gene or mutation thereof are all possible annotations to the interactive chromosomal view of the patient, at the related locus on the desired layer.    
Further in discussion of gene mutations which result in an altered response to a drug, Topol discusses the pharmacogenomics screening for either assurance of efficacy or avoidance of major side effects at page 9, second column:
“The likely explanation for this pronounced impact of common variants on individual drug response is based on selection-as compared with diseases, the human genome has had very limited time to adapt to medication exposure. Despite there being more than 100 drugs that carry a genomic "label" by the Food and Drug Administration, meaning that there is a recommendation for genotype assessment before the drug is used, there is rarely any pharmacogenomic assessment in clinical practice. This needs to improve, and perhaps the availability of point-of-care testing will help, along with reduced cost, to eventually promote routine use. Beyond this barrier, there needs to be more genomic sequencing for commonly used drugs, with associated phenotypic determination of efficacy and side effects, along with systematic omic assessment for drugs in development.” 

Metabolomic, transcriptomic, microbiomic, epigenomic and exosomic data are specifically discussed as possible data to be displayed on any level of an “interactive chromosomal view” of an individual at pages 4-5. Symbols, markings, annotations, expression levels, and all other data can be provided in color, or in any desired method such as three dimensionally.  As such, Topol anticipates the methods and programs of claims 1 and 6.  
With respect to claim 4, the interactive chromosomal view of the individual can accept user input and display a multiplicity of tracks on any level, such as in Figure 2, which has multiple layers of display. The breakouts of multiple tracks of assay data are linked to particular genomic coordinates, and include data such as ChIP data previously determined for the individual or the reference.  The breakouts of multiple tracks of assay data are linked to various types of assay data, previously performed on samples from the individual or a reference.  
Independent claim 6 is anticipated at the same locations as claim 1.
With respect to claim 7, The display of three-dimensional protein structures represents previously known structural information about the protein. Claim 7 does not direct the GUI to select a protein sequence, and then perform 3D structural analysis of the protein represented by the selected protein sequence.  It shows the results of known 3D structure modeling and information about the encoded protein. This previously known information can be selected and displayed on the required layer, in any relevant three-dimensional format such as ribbon plots in response to user input.  (Fig 2). Claim 7 does not direct any change in any aspect of the displayed data.
With respect to claim 8, Figure 1 the ideograms are displayed in a three-dimensional format.  Each layer is shown as it if it were a piece of paper standing upon one side, and related to other objects in the virtual three-dimensional space.
With respect to claim 9, the interactive chromosomal view of the patient is represented as a circular or non-circular ideogram which can comprise a plurality of ideograms of different individuals or cohorts. See page 4, where the genomics of family members of a patient were analyzed to discover variants important in cholesterol metabolism, etc.  
Figure 5 is different type of interactive chromosomal view of patient specific data:  

    PNG
    media_image3.png
    348
    390
    media_image3.png
    Greyscale

Fig 5: “Legend from Whole-Genome Sequencing to Identification of a Causative Variant: Following sequencing, alignment, and annotation, the 3.5 million variants-all genetic variants in the family (unaffected and affected individuals)-are analyzed to identify known disease variants. Then inheritance-based and population-based filters are applied. Phenotype-informed ranking and functional filters are used to then determine the root-cause variant. The timeline for this involves (1) sample preparation of 2 days, (2) sequencing of 2 days in fast output mode, the (3) preliminary analysis in ~24 hr (6 hr for variant calling, 1 hr annotation, 1 hr for each candidate variant), and (4) literature review to exclude and include genes hit by potential candidate variants-an additional ~5 days..”

With respect to claim 10, the plurality of circular ideograms are displayed as a stack of layers, as illustrated for claim 9, and the stacks are illustrated by Figure 2a and Fig 5 of Topol.
With respect to new claim 11, the display of drugs associated with a drug response can include any non-functional descriptive material, including a number in the annotation, such as the listing of 13 classes of drugs which treat diabetes mellitus type 2, at page 9, in the discussion of certain known mutations of genes related to diabetes mellitus type 2. This is also met by the disclosure at page 9 second column which discloses that 100 drugs have been labeled or previously identified to require a genotype assessment before use.  The genotype analysis previously performed on the individual can display one or more of the drugs known to be associated with certain drug response genes, or gene mutations in lists, which can comprise any information about that drug or list of drugs including numbers.  
With respect to new claim 12, any particular element of the displayed interactive chromosomal view of the patient can implement symbols to represent any desired information. Circos provides the flexibility for the user to select how any data is to be displayed or marked or symbolized.  This can include any consequences known to be associated with a specific mutation or genotype such as decreased response to a particular drug.  It is the user’s choice as to what information is to be displayed from the annotations, and the text or data displayed has no function in and of itself.
Similarly, with respect to new claims 13-14, the annotation box on the GUI which displays the interactive chromosomal view of the patient is an interactive annotation box, which can accept any desired input from the user, which can include any type of associated data at the user’s choice. Circos provides the flexibility for the user to select how any data is to be displayed or marked or symbolized.  The displayed data in the annotation has no function in and of itself. As such Topol anticipates the pending claims.
Applicant’s arguments:
With respect to Applicant’s amendment to add the further limitations to the annotation at a genome coordinate indicating drug response, “wherein the annotation includes a graphical indication of a number of drugs associated with the drug response and a graphical indication of at least one of an increased drug response, a decreased drug response or a side effect,” these amendments do not overcome the rejection over Topol.  
As set forth above in the rejection statement, this limitation represents non-functional descriptive material, and is not given patentable weight in considering the prior art.  This displayed text does not affect or direct any specific computer process or function, it is merely displayed in a user specified location.  As set forth above, the BRI of claim 1 led to the identification of multiple limitations which merely display the previously collected and stored data.
In claim 1, the display of each of these previously determined datasets is displayed in response to input at a user interface.  The display does not change the dataset in any way.  The display of the previously determined data simply shows the user some aspect of the information from the stored patient-specific datasets, or reference datasets. The “interactive intergenic genomic scale” or the “interactive genic scale” does not direct any specific process in the GUI.  It merely exists.  The limitation that the second level comprises an “interactive intergenic genomic scale” does not direct an actual function or process to be carried out on the displayed data to effect any change of that display.  The recitation is equivalent to citing a drop-down menu which can resize a part of previously input text data on a displayed page such as by a word processor: The distinction between this example and the claim limitations is, the presence of the interactive intergenic genomic scale is not required to actually interact with any data and change any aspect of that data within the display.  No steps of altering a scale of a particular segment of a chromosome, such as to identify SNP along a selected region, are present in the claim. No steps altering the scale of any displayed information in the interactive chromosomal view of the patient in response to user input are present.   Similarly, the “interactive genic scale” on the third layer merely displays “depictions of structures and functional blocks within the one of the plurality of genes indicated by the second input.” The “depiction” of the structures and functional blocks does not change any aspect of those blocks or structures.  On the fourth layer of the displayed data, the “molecular scale” (which does not contain the term “interactive”) is merely displayed, and the selected previously known or analyzed, specific information related to the selected genes is merely displayed.  The molecular scale does not change any aspect of the selected data.  The molecular scale does not direct the GUI to perform any processing or change in the selected data.  It merely selects the data corresponding to the listed characteristics, and displays it.  The actual text itself is immaterial as itself has no functional relationship with any computer structure, or GUI structure.
Claim 1 sets forth a method displaying layers of data, in response to input of patient-specific data, or selection of data, in a layered format.  The first layer is an interactive chromosomal view, such as a circular ideogram or a classical ideogram including annotations at genome coordinates, and the related gene, and a mutation of that gene which is related to a drug response, including certain aspects of the drug response data, such as number of drugs associated with the drug response, or an indication of an altered response.  This first layer, even though it is allegedly interactive, does not drive any specific processing or analysis of the datasets.  The GUI accepts user input as to what they desire to view.  The GUI then looks at their stored files, selects what corresponds to the desired information, and merely shows it, like a sticky note, to inform the user.  Nothing within the annotation drives any processing or further analysis of the data.
The second layer provides display of gene expression data of a plurality of genes, previously collected or determined, either in the patient-specific data or in the previously collected or determined reference data. The second layer does not direct any processing of the gene expression data such as normalization, calculating a background level, accounting for errors, or even calculating relative amounts of the expressed genes.  It displays the previously color-coded gene expression data.  
The third layer provides display of structural and functional data of one or more of the genes of level two, such as methylation levels, gene expression, exon expression, three-dimensional structures and marks noting known mutations, all previously determined and collected. This is not functional data in the sense of a specific computer function: it describes functional aspects of the gene, the gene structure, the encoded protein, and/or any activity performed by the encoded protein. None of the data such as methylation levels, gene expression, exon expression, 3D structures or any other data are changed by the act of displaying them.  The data remains the same.   
The fourth layer provides display of previously known and collected molecular sequence information and related previously known characteristics of that information such as amino acid sequences, changes in nucleic acid/ protein sequences caused by previously known mutations, exon or gene expression etc or ChIP-Seq data. Nothing in the fourth layer directs any processing or changes in the previously collected and/or displayed molecular sequence information.  It is merely shown wherever the user desired, and in any format the user desires.  
Despite all of these limitations being non-functional descriptive material, displayed through a generically stated GUI, the Examiner identified and applied prior art anticipating both the structure of the GUI with the interactive chromosomal view of the patient, and the particular instances of non-functional descriptive material which comprise patient-specific data.
In claim 1, the interactive chromosomal view of the patient, comprising circular ideograms or classical ideograms, displayed through the GUI, is designed to accept any type of data, including genetic data, assay data, population data, disease related data, protein coding regions, targets for pharmaceutical treatments of a disease, mutations or variant data (VCF) and nearly any way one could wish to display anything about that data in the interactive multilayered format.  Listing the contents of an annotation is not a functional element which specifically accepts user input, accepts patient data, accepts known data, processes or matches aspects of the patient data (such as gene mutations) to known gene mutations, and then automatically makes a change to the display at the particular coordinates on the desired level. Any desired information is merely selected for display and comes from previously identified information.   This is related to the idea of non-functional descriptive material which is stored in a particular graphical display element, where anything stored in that element has no effect on any other aspect of the structure of the GUI.  
Any data which is merely selected and displayed on a GUI, which does not have any functional process is considered non-functional descriptive material according to MPEP 2111. The distinction between functional descriptive material and non-functional descriptive material comes when the data which is acquired and stored has a functional interaction with the computer, and is not just a in database or repository or collection of data.  The interactive chromosomal view of the patient, is merely a collection of patient-related data.  The patient related data comprises the results of previously performed analyses. The term “patient specific data” has no particular limitations, and could comprise nearly anything about the patient and not just the genetic data, omics data, mutation data, et al. The reference or known data repository merely stores all the incidental information such as whether a given mutation in a particular gene has the consequence that the activity of that gene product is reduced upon the administration of a particular drug.  The GUI does not perform any analyses or processing of the patient mutation data to identify any mutations and it does not perform any processing or analysis to obtain the known data regarding the mutation, the response to the drug, and the relevant coordinates on the genome.  It selects the previously provided data upon acceptance of user input into the GUI.  None of the previously provided known data regarding a given gene mutation, directly drives any processing, or further analysis.  The textual data entered into the annotation has no function. The selected and displayed data, such as coordinates, protein coding regions, drug data, drug response data, gene expression data or patterns, mutation analyses etc. do not have any function once they are selected and displayed. 
MPEP 2111: “When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system. Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer."
The annotation information added to claim 1 regarding gene mutation information merely conveys a message of previously known data to the user.  The GUI provides the support for displaying that information.  There is no functional relationship between the annotation information and the computer.  These types of limitations are given little to no patentable weight in the consideration of the prior art.  This applies across all of claim 1.  
Despite the identification of non-functional descriptive data present in the rejected claims, the examiner has identified prior art which provides the same type of “patient-specific” non-functional descriptive material displayed at each level of the multilayered display.  Topol provides a method and computer program product for displaying the same types of patient specific data in the same type of “interactive chromosomal view of the patient comprising circular ideograms or classical ideograms” as is claimed.  Topol provides a discussion of papers that use the Circos program, which comprises a GUI, with graphical elements for inputting data, and graphical elements for displaying data.  Circos accepts the previously provided and analyzed patient data and store it in a file or database.  Similarly, any previously known or published related information is stored in files or databases.  Upon accepting user input identifying what data the user desires to see, the file with that data is selected and displayed as desired, and the actual data itself is not manipulated, processed, or changed in any way. Taking the same underlying data, and displaying it in a color, or shape, or in a breakout section does not change the actual data.  The data is displayed, as if it were a sticky note on a piece of paper.  The data itself does not perform any function.  No aspect of the GUI takes the data itself and performs any analysis or processing of any of the stored data. The GUI provides the proverbial piece of paper, and the annotations are the sticky note.  
As previously set forth, Topol provides programs which accept or receive patient related data, in an interactive chromosomal view “including an annotation at a genome coordinate indicating a drug response associated with a particular mutation or gene.”  With respect to the drug response associated with a particular mutation or gene, Topol states: “With the use of GWAS there has been an avalanche of discovery of alleles that are pivotal to individual drug response.”  Alleles are present at a specific set of coordinates or within specific genes on a chromosome of the genome of an individual.  Topol provides more than one multilayered or multileveled display process for displaying patient-related or patient-specified data.  (Figures 2a, 2b and Fig 5) Topol provides the required responses to providing patient-related data, or patient data inputs to a GUI. The displays are interactive ideograms, both circular and regular, with a variety of data tracks that can be stacked, selected and viewed such as known mutations, gene expression data, or known effects of mutations.  As such, Topol meets the limitations of the claims.  With respect to arguments about the structure of the display, Applicant is arguing limitations not present in the pending claims.  No specific linkages, data structures, or programming architecture is present in the claims.  All that is required is a computer or computer system, which comprises a graphical user interface.  That interface is the multilevel interactive chromosomal view of the patient comprising circular or classical ideograms and various instances of non-functional descriptive material.

Claim(s) 1, 4, 6 and 9-14 remain rejected under 35 U.S.C. 102a1 as being anticipated by Chen (2012).
Chen, R. et al. (2012) Personal Omics profiling reveals dynamic molecular and medical phenotypes. Cell 148, p1293-1307. (of record)
The claims have been amended to require “the annotation includes a graphical indication of a number of drugs associated with the drug response and a graphical indication of at least one of an increased drug response, a decreased drug response or a side effect;” but the reference still applies. Applicant’s arguments will be addressed below.
This newly added limitation to the text of the annotation of a displayed drug response gene is considered non-functional descriptive material, and is not given patentable weight when considering the prior art.  The newly added limitation has no functional relationship with any particular program structure.  It does not direct any further processing by the computer system. It merely is text, provided to the user, which has been previously determined or analyzed. 
 MPEP 2111.05.III: “where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.”
MPEP 2111.01.III “The court has extended the rationale in the printed matter cases… Similar to the inquiry for products with printed matter thereon, for such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. In King Pharma, the court found that the relevant determination is whether the "instruction limitation" has a "new and unobvious functional relationship" with the known method of administering the drug with food… The court held that the relationship was non-functional because "[i]nforming a patient about the benefits of a drug in no way transforms the process of taking the drug with food." …That is, the actual method of taking a drug with food is the same regardless of whether the patient is informed of the benefits…"In other words, the ‘informing’ limitation ‘in no way depends on the method, and the method does not depend on the ‘informing’ limitation.’" (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)); see also In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011).
For the purposes of the application of prior art, the examiner has determined the broadest reasonable interpretation (BRI) of the claims.  This analysis results in the identification of a generically stated GUI having no particular graphical display elements, nor any graphical elements which direct any processing or change to the provided datasets. There is no new and unobvious functional relationship between the nature of the displayed text and the listed GUI.  The limitations of claim 1 related to the desired displayed text or graphics, are directed to convey a message or meaning to a human user independent of the supporting product.  The GUI and the circular ideograms of claim 1 are there to support the display of the information to the user.  In claim 1 and the corresponding program in claim 6, the following information displayed by the interactive chromosomal view of the patient is considered non-functional descriptive material: 
Claim 1: “an annotation at a genome coordinate indicating a drug response associated with a particular mutation or gene and wherein the annotation includes a graphical indication of a number of drugs associated with the drug response and a graphical indication of at least one of an increased drug response, a decreased drug response, or a side effect;”
“a second level…comprising a plurality of genes indicated by one of a plurality of colors, wherein a color of the plurality of colors of a gene of the plurality of genes indicates an expression level of the gene”
“a third level…comprising depictions of structures and functional blocks within the one of the plurality of genes indicated by the second input, methylation levels, at least one of gene expression or exon expression, a 3D protein structure, and marks indicating mutations of the one of the plurality of genes”
“a fourth level comprising a molecular scale of the one of the plurality of genes indicated by the third input comprising a molecular sequence and annotations of the molecular sequence, wherein the annotations comprise at least one of a nucleotide sequence, a corresponding amino acid sequence in a protein-coding region, a nucleotide or amino acid change caused by the mutations, the exon or the gene expression, the methylation levels, or combinations thereof, or ChIP-Seq data for histone modification”

Chen provides a method of displaying patient-specific data in a graphical multilayered format, comprising circular ideograms.  The iPOP tool comprises a GUI, which is interactive, and accepts user inputs of patient specific data, and inputs requesting display of certain data, and then displays the selected information as the user desires.  iPOP is an interactive integrative personal omics profile, which combines genomic, transcriptomic, proteomic, metabolomics, and autoantibody profiles from a single individual over a 14-month period. 
Chen describes iPOP analysis in the summary: “Our iPOP analysis revealed various medical risks including type 2 diabetes. It also uncovered extensive dynamic changes in diverse molecular components and biological pathways across healthy and diseased conditions. Extremely high-coverage genomic and transcriptomic data which provide the basis of our iPOP revealed extensive heteroallelic changes during healthy and diseased states and an unexpected RNA editing mechanism. This study demonstrates that longitudinal iPOP can be used to interpret healthy and diseased states by connecting genomic information with additional dynamic omics activity….” And at page 2: “To obtain a better understanding of: (1) how to generate an integrative personal omics profile (iPOP) and examine as many biological components as possible, (2) how these components change during healthy and diseased states, and (3) how this information can be combined with genomic information to estimate disease risk and gain new insights into diseased states, we performed extensive omics profiling of blood components from a generally healthy individual over a 14 month period (24 months total when including time points with other molecular analyses). We determined the whole-genome sequence (WGS) of the subject, and together with transcriptomic, proteomic, metabolomic, and autoantibody profiles, used this information to generate an iPOP. We analyzed the iPOP of the individual over the course of healthy states and two viral infections (Figure 1A). Our results indicate that disease risk can be estimated by a whole-genome sequence and by regularly monitoring health states with iPOP disease onset may also be observed. The wealth of information provided by detailed longitudinal iPOP revealed unexpected molecular complexity, which exhibited dynamic changes during healthy and diseased states, and provided insight into multiple biological processes. Detailed omics profiling coupled with genome sequencing can provide molecular and physiological information of medical significance. This approach can be generalized for personalized health moni­toring and medicine.”

In response to the submission of patient-specific data or selections of patient data, iPOP can provide a multiplicity of data visualization tools depending on the type of data. 
The patient-specific data used by Chen is described at page 2, columns 1-2 and meets the ‘patient specific data” of claim 1: “The samples used for iPOP were taken over an interval of 401 days (days 0-400). In addition, a complete medical exam plus laboratory and additional tests were performed before the study officially launched (day 123) and blood glucose was sampled multiple times after the comprehensive omics profiling (days 401-602) (Figure 1A). Extensive sampling was performed during two viral infections that occurred during this period: a human rhinovirus (HRV) infection beginning on day 0 and a respiratory syncytial virus (RSV) infection starting on day 289. A total of 20 time points were extensively analyzed and a summary of the time course is indicated in Figure 1A. The different types of analyses performed are summarized in Figures 1B and 1C. These analyses, performed on PBMCs and/or serum components, included WGS, complete transcrip­tome analysis (providing information about the abundance of alternative spliced isoforms, heteroallelic expression, and RNA edits, as well as expression of miRNAs at selected time points), proteomic and metabolomic analyses, and autoantibody profiles. An integrative analysis of these data highlights dynamic omics changes and provides rich information about healthy and diseased phenotypes.”
 Fig 1 is a multilayered figure showing stacked, interactive layers of circular ideograms comprising genetic, proteomic, transcriptomic, metabolomics, microbiomic, and epigenomic data, as well as time course data.  Drug response data is discussed at the paragraph spanning p 1296-1297, and Fig 2A. “Among the alleles of interest, (Fig2A and TableS2B) two genotypes affecting the LPIN1 and SLC22A1 genes were associated with favorable (glucose lowering) responses to two diabetic drugs, rosiglitazone and metformin, respectively.”  This meets the newly added limitation to claim 1, comprising an annotation comprising displaying a number of drugs, and whether there is a change in response to the drug when certain mutations are identified. In response to patient input or selections, the data collected from the patient, cohort, or databases of literature can be selected and displayed (p1297).  Fig 1B shows types of data collected from patients or cohorts or literature citations.  
The data selected in response to input by the patient is then displayed in the multilayered interactive Circos ideogram/ plot of Fig 1C. 

    PNG
    media_image1.png
    461
    685
    media_image1.png
    Greyscale

Fig 1: “From outer to inner rings: chromosome ideogram; genomic data (pale blue ring), structural variants >50 bp (deletions [blue tiles], duplications [red tiles]), indels (green triangles); transcriptomic data (yellow ring), expression ratio of HRV infection to healthy states; proteomic data (light purple ring), ratio of protein levels during HRV infection to healthy states; transcriptomic data (yellow ring), differential heteroallelic expression ratio of alternative allele to reference allele for missense and synonymous variants (purple dots) and candidate RNA missense and synonymous edits (red triangles, purple dots, orange triangles and green dots, respectively).”  

The WGS data obtained for the patient was thoroughly analyzed.  
“We first generated a high-quality genome sequence of this individual using a variety of different technologies. Genomic DNA was subjected to deep WGS using technologies from Complete Genomics (CG, 35 nt paired end) and Illumina (100 nt paired end) at 150- and 120-fold total coverage, respectively, exome sequencing using three different technologies to 80- to 1 OD-fold average coverage (see Extended Experimental Procedures available online) and analysis using genotyping arrays and RNA sequencing.
The vast majority of genomic sequences (91 %) mapped to the hg19 (GRCh37) reference genome. However, because of the depth of our sequencing, we were able to identify sequences not present in the reference sequence. Assembly of the unmapped Illumina sequencing reads (60,434,531, 9% of the total) resulted in 1,425 (of 29,751) contigs (spanning 26 Mb) over­lapping with RefSeq gene sequences that were not annotated in the hg19 reference genome. The remaining sequences appeared unique, including 2,919 exons expressed in the RNA-Seq data (e.g., figure S1A). These results confirm that a large number of undocumented genetic regions exist in individual human genome sequences and can be identified by very deep sequencing and de nova assembly. 
Our analysis detected many single nucleotide variants (SNVs), small insertions and deletions (indels) and structural variants (SVs; large insertions, deletions, and inversions relative to hg19), (summarized in Table 1 and Experimental Procedures). 134,341 (4.1 %) high-confidence SNVs are not present in dbSNP, indicating that they are very rare or private to the subject. Only 302 high-confidence indels reside within RefSeq protein coding exons and exhibit enrichments in multiples of three nucleotides (p < 0.0001). In addition to indels, 2,566 high-confidence SVs were identified (experimental procedures and Table S1) and 8,646 mobile element insertions were identified. 
Analysis of the subject's mother's genome by comprehensive genome sequencing (as above) and imputation allowed a maternal/paternal chromosomal phasing of 92.5% of the subject's SNVs and indels (see Extended experimental procedures for details). Of 1,162 compound heterozygous mutations in genes, 139 contain predicted compound heterozygous deleterious and/or nonsense mutations. Phasing enabled the assembly of a personal genome sequence of very high confidence.” P1294

Previously performed experiments, or data from known databases include the list at page 1297: 
“After classification, the data were agglomerated into hierarchical clusters (using correlation distance and average linkage) of common patterns and biological relevance was assessed through GO analysis (Cytoscape, BiNGO  p < 0.05, Benjamin Hochberg adjusted p < 0.05) and pathway analysis (Reactome functional interaction [FI], networks including KEGG, p < 0.05, FDR < 0.05). The unified framework approach was implemented on all the different data sets both individually and in combination, and our results revealed a number of differential changes that occurred both during infectious states and the varying glucose states… the proteome and metabolome results are presented in the Supplemental Information (Figures S3, S4, S6 and Data S3–S6).”  

Various data elements can be expressed in colors, such as gene expression (Fig 2F, Fig 3B, Figs 4-5, and Figs S4-S6 for the integrated omics platform and analysis). 
In response to patient data input or selection, the data is linked out from the circular ideogram or classical ideogram, and displayed in pathways to interact with certain types of information or actions or cellular processes. The consequences of various mutations are disclosed at page 1295.  
“We identified variants likely to be associated with increased susceptibility to disease The list of high confidence SNVs and indels was analyzed for rare alleles (<5% of the major allele frequency in Europeans) and for changes in genes with known Mendelian disease phenotypes (data summa­rized in Table 2), revealing that 51 and 4 of the rare coding SNV and indels, respectively, in genes present in OMIM are predicted to lead to loss-of-function (Table S2A). This list of genes was further examined for medical relevance (Table S2A; example alleles are summarized in Figure 2A), and 11 were validated by Sanger sequencing. High interest genes include: (1) a mutation (E366K) in the SERPINA 1 gene previously known in the subject, (2) a damaging mutation in TERT, associated with acquired aplastic anemia (Yamaguchi et al., 2005), and (3) variants associated with hypertriglyceridemia and diabetes, such as GCKR (homozygous) and KCNJ11 (homozygous, and TCFN (heterozygous).” (p1295-96)
“In addition to coding region variants we also analyzed genomic variants that may affect regulatory elements (transcription factors [TF]), which had not been attempted previously (Data 81). A total of 14,922 (of 234,980) SNVs lie in the motifs of 36 TFs known to be associated with the binding data (see Experimental Procedures), indicating that these are likely having a direct effect on TF binding. Comparison of SNPs that alter binding patterns of NFKB and Pol II sites, also revealed a number of other interesting regulatory variants, some of which are associated with human disease (e.g., EDIL) (Figure S1B).” (p1296).
“We also examined the variants for their potential effects on drug response (see Extended Experimental Procedures). Among the alleles of interest, (Figure 2A and Table S2B) two genotypes affecting the LPIN1 and SLC22A 1 genes were associated with favorable (glucose lowering) responses to two diabetic drugs, ro­siglitazone and metformin, respectively.”
“Among the potentially interesting results was high reactivity with DOK6, an insulin receptor binding protein (NCBI gene database). These results demonstrate that autoantibodies can be monitored and that information relevant to disease conditions can be found.”

This is equivalent to the patient-specific data which is to be displayed according to the claims.  Figure 2 combines gene information such as rare variants with medical findings.  Figure 2 also discloses gene expression data of serum cytokine profiles, in color with red representing increased cytokine levels (Figure 2F).  Experiments related to relative levels of expression utilizing spike-in polynucleotides, and the transcriptomics analysis are shown at Fig 3 and its description.  Assay data is discussed throughout.  Omics clustering, with pathway mapping, expression data, etc are disclosed and displayed in Fig 4.  Heteroallelic expression studies, mRNA editing, and genetic markers are linked in figures 5 and 6. 
From Fig 5 legend: “(B) Digital droplet PCR validation of two heteroallelic expressed genes PAD/4 and PLOD (relative to alternative allele). (C) Heat map of the HRV infection time course (seven time points) showing differential ASE during HRV infection day O (red arrow) relative to average shrunk ratios of healthy states (days 116-255).(D) Heat map of the RSV infection time course (13 time points) showing differential ASE specific to RSV infection day 289 (red arrow) relative to average shrunk ratios of healthy states (days 311-400), onset of high glucose on day 307 is also shown (red arrow). Heat map ratios are relative to the alternative allele (alternative/ total, posterior probability >0.75). Example of enriched KEGG pathway gene cluster shown below Figure 5C see also Figure S7 and Data s11A.” 

This meets the requirements for claim 4. See also supplemental figures and descriptions. Figure S5 is an overview of Figures 3 and 4.
With respect to claim 6, the iPOP program comprises all the limitations as pointed out meeting claim 1.  
With respect to claim 9, multiplicities of individuals or cohorts are disclosed including the mother of the initial patient. (Supplemental information, samples etc.). 
With respect to claim 10, Fig 1C of Chen provides stacked circular ideogram layers.
With respect to new claim 11, Chen provides a number of drugs associated with a known mutation related to Drug Response.  Drug response data is discussed at the paragraph spanning p 1296-1297, and Fig 2A. “Among the alleles of interest, (Fig2A and TableS2B) two genotypes affecting the LPIN1 and SLC22A1 genes were associated with favorable (glucose lowering) responses to two diabetic drugs, rosiglitazone and metformin, respectively.”  Two drugs, and two genotypes are both numbers.  
With respect to new claim 12, Directional arrows, colors et al are user selectable, such as in Figure 1, Figure 3-4, etc.
With respect to new claim 13, iPOP allows interactive annotations to display any desired text.  The text displayed is non-functional descriptive material chosen by the user.
With respect to new claim 14, any desired data can fill the annotations.  A working hyperlink might constitute a functional limitation, should it be a particular active hyperlink to relevant information.  The disclosure of Chen and iPOP meet any “additional information” associated with drug response in depth in the section on Type 2 diabetes.  

Applicant’s arguments:
With respect to Applicant’s amendment to add the further limitations to the annotation at a genome coordinate indicating drug response, “wherein the annotation includes a graphical indication of a number of drugs associated with the drug response and a graphical indication of at least one of an increased drug response, a decreased drug response or a side effect,” these amendments do not overcome the rejection over Chen.  
As set forth above, this limitation represents non-functional descriptive material, and is not given patentable weight in considering the prior art.  This displayed text does not affect or direct any specific computer process or function, it is merely displayed in a user specified location.  As set forth above, the BRI of claim 1 led to the identification of multiple limitations which merely display the previously collected and stored data.
In claim 1, the display of each of these previously determined datasets is displayed in response to input at a user interface.  The display does not change the dataset in any way.  The display of the previously determined data simply shows the user some aspect of the information from the stored patient-specific datasets, or reference datasets. The “interactive intergenic genomic scale” or the “interactive genic scale” does not direct any specific process in the GUI.  It merely exists.  The limitation that the second level comprises an “interactive intergenic genomic scale” does not direct an actual function or process to be carried out on the displayed data to effect any change of that display.  The recitation is equivalent to citing a drop-down menu which can resize a part of previously input text data on a displayed page such as by a word processor: The distinction between this example and the claim limitations is, the presence of the interactive intergenic genomic scale is not required to actually interact with any data and change any aspect of that data within the display.  No steps of altering a scale of a particular segment of a chromosome, such as to identify SNP along a selected region, are present in the claim. No steps altering the scale of any displayed information in the interactive chromosomal view of the patient in response to user input are present.   Similarly, the “interactive genic scale” on the third layer merely displays “depictions of structures and functional blocks within the one of the plurality of genes indicated by the second input.” The “depiction” of the structures and functional blocks does not change any aspect of those blocks or structures.  On the fourth layer of the displayed data, the “molecular scale” (which does not contain the term “interactive”) is merely displayed, and the selected previously known or analyzed, specific information related to the selected genes is merely displayed.  The molecular scale does not change any aspect of the selected data.  The molecular scale does not direct the GUI to perform any processing or change in the selected data.  It merely selects the data corresponding to the listed characteristics, and displays it.  The actual text itself is immaterial as itself has no functional relationship with any computer structure, or GUI structure.
Claim 1 sets forth a method displaying layers of data, in response to input of patient-specific data, or selection of data, in a layered format.  The first layer is an interactive chromosomal view, such as a circular ideogram or a classical ideogram including annotations at genome coordinates, and the related gene, and a mutation of that gene which is related to a drug response, including certain aspects of the drug response data, such as number of drugs associated with the drug response, or an indication of an altered response.  This first layer, even though it is allegedly interactive, does not drive any specific processing or analysis of the datasets.  The GUI accepts user input as to what they desire to view.  The GUI then looks at their stored files, selects what corresponds to the desired information, and merely shows it, like a sticky note, to inform the user.  Nothing within the annotation drives any processing or further analysis of the data.
The second layer provides display of gene expression data of a plurality of genes, previously collected or determined, either in the patient-specific data or in the previously collected or determined reference data. The second layer does not direct any processing of the gene expression data such as normalization, calculating a background level, accounting for errors, or even calculating relative amounts of the expressed genes.  It displays the previously color-coded gene expression data.  
The third layer provides display of structural and functional data of one or more of the genes of level two, such as methylation levels, gene expression, exon expression, three-dimensional structures and marks noting known mutations, all previously determined and collected. This is not functional data in the sense of a specific computer function: it describes functional aspects of the gene, the gene structure, the encoded protein, and/or any activity performed by the encoded protein. None of the data such as methylation levels, gene expression, exon expression, 3D structures or any other data are changed by the act of displaying them.  The data remains the same.   
The fourth layer provides display of previously known and collected molecular sequence information and related previously known characteristics of that information such as amino acid sequences, changes in nucleic acid/ protein sequences caused by previously known mutations, exon or gene expression etc or ChIP-Seq data. Nothing in the fourth layer directs any processing or changes in the previously collected and/or displayed molecular sequence information.  It is merely shown wherever the user desired, and in any format the user desires.  
Despite all of these limitations being non-functional descriptive material, displayed through a generically stated GUI, the Examiner identified and applied prior art anticipating both the structure of the GUI with the interactive chromosomal view of the patient, and the particular instances of non-functional descriptive material which comprise patient-specific data.
In claim 1, the interactive chromosomal view of the patient, comprising circular ideograms or classical ideograms, displayed through the GUI, is designed to accept any type of data, including genetic data, assay data, population data, disease related data, protein coding regions, targets for pharmaceutical treatments of a disease, mutations or variant data (VCF) and nearly any way one could wish to display anything about that data in the interactive multilayered format.  Listing the contents of an annotation is not a functional element which specifically accepts user input, accepts patient data, accepts known data, processes or matches aspects of the patient data (such as gene mutations) to known gene mutations, and then automatically makes a change to the display at the particular coordinates on the desired level. Any desired information is merely selected for display and comes from previously identified information.   This is related to the idea of non-functional descriptive material which is stored in a particular graphical display element, where anything stored in that element has no effect on any other aspect of the structure of the GUI.  
Any data which is merely selected and displayed on a GUI, which does not have any functional process is considered non-functional descriptive material according to MPEP 2111. The distinction between functional descriptive material and non-functional descriptive material comes when the data which is acquired and stored has a functional interaction with the computer, and is not just a in database or repository or collection of data.  The interactive chromosomal view of the patient, is merely a collection of patient-related data.  The patient related data comprises the results of previously performed analyses. The term “patient specific data” has no particular limitations, and could comprise nearly anything about the patient and not just the genetic data, omics data, mutation data, et al. The reference or known data repository merely stores all the incidental information such as whether a given mutation in a particular gene has the consequence that the activity of that gene product is reduced upon the administration of a particular drug.  The GUI does not perform any analyses or processing of the patient mutation data to identify any mutations and it does not perform any processing or analysis to obtain the known data regarding the mutation, the response to the drug, and the relevant coordinates on the genome.  It selects the previously provided data upon acceptance of user input into the GUI.  None of the previously provided known data regarding a given gene mutation, directly drives any processing, or further analysis.  The textual data entered into the annotation has no function. The selected and displayed data, such as coordinates, protein coding regions, drug data, drug response data, gene expression data or patterns, mutation analyses etc. do not have any function once they are selected and displayed. 
MPEP 2111: “When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system. Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer."

The annotation information added to claim 1 regarding gene mutation information merely conveys a message of previously known data to the user.  The GUI provides the support for displaying that information.  There is no functional relationship between the annotation information and the computer.  These types of limitations are given little to no patentable weight in the consideration of the prior art.  This applies across all of claim 1.  
Despite the identification of non-functional descriptive data present in the rejected claims, the examiner has identified prior art which provides the same type of “patient-specific” non-functional descriptive material displayed at each level of the multilayered display.  
Chen meets the limitations to the Graphical User Interface, which accepts patient-specific data, accepts various user input information, and selects and displays the desired information in the desired format.
Chen further utilizes the same types of patient specific data, including genomic and many other -omics datasets. Chen identifies mutations in genes or functional regions, and discloses or displays the consequences of those mutations.  Patient response to a particular drug is disclosed, including a number of drugs associated with the gene or response, and any predicted or known change in that response is disclosed. 
As such, the compute structures of the GUI are met by Chen, and the patient-specific data accepted, selected and displayed are met by Chen.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 6-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzywinski (2009) in view of Online Tutorials for Circos, copyrighted 2009-2016.
Krzywinski et al. (2009) Circos: an Information aesthetic for Comparative Genomics. Genome Research 19:1639-1645. 
Online tutorials for Circos, @ circos.ca/ tutorials/ lessons/ copyrighted 2009-2016. The entire set of tutorials cannot be provided here in paper or a single file, but certain relevant pages have been downloaded and provided for convenience.  All tutorials can be downloaded from http://circos.ca/software/download/tutorials and there are two versions, one dated 2009, one labeled “current”.  
.
The claims have been amended to require “the annotation includes a graphical indication of a number of drugs associated with the drug response and a graphical indication of at least one of an increased drug response, a decreased drug response or a side effect;” but the reference still applies. Applicant’s arguments will be addressed below.
This newly added limitation to the text of the annotation of a displayed drug response gene is considered non-functional descriptive material, and is not given patentable weight when considering the prior art.  The newly added limitation has no functional relationship with any particular program structure.  It does not direct any further processing by the computer system. It merely is text, provided to the user, which has been previously determined or analyzed. 
 MPEP 2111.05.III: “where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.”
MPEP 2111.01.III “The court has extended the rationale in the printed matter cases… Similar to the inquiry for products with printed matter thereon, for such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. In King Pharma, the court found that the relevant determination is whether the "instruction limitation" has a "new and unobvious functional relationship" with the known method of administering the drug with food… The court held that the relationship was non-functional because "[i]nforming a patient about the benefits of a drug in no way transforms the process of taking the drug with food." …That is, the actual method of taking a drug with food is the same regardless of whether the patient is informed of the benefits…"In other words, the ‘informing’ limitation ‘in no way depends on the method, and the method does not depend on the ‘informing’ limitation.’" (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)); see also In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011).

For the purposes of the application of prior art, the examiner has determined the broadest reasonable interpretation (BRI) of the claims.  This analysis results in the identification of a generically stated GUI having no particular graphical display elements, nor any graphical elements which direct any processing or change to the provided datasets. There is no new and unobvious functional relationship between the nature of the displayed text and the listed GUI.  The limitations of claim 1 related to the desired displayed text or graphics, are directed to convey a message or meaning to a human user independent of the supporting product.  The GUI and the circular ideograms of claim 1 are there to support the display of the information to the user.  In claim 1 and the corresponding program in claim 6, the following information displayed by the interactive chromosomal view of the patient is considered non-functional descriptive material: 
Claim 1: “an annotation at a genome coordinate indicating a drug response associated with a particular mutation or gene and wherein the annotation includes a graphical indication of a number of drugs associated with the drug response and a graphical indication of at least one of an increased drug response, a decreased drug response, or a side effect;”
“a second level…comprising a plurality of genes indicated by one of a plurality of colors, wherein a color of the plurality of colors of a gene of the plurality of genes indicates an expression level of the gene”
“a third level…comprising depictions of structures and functional blocks within the one of the plurality of genes indicated by the second input, methylation levels, at least one of gene expression or exon expression, a 3D protein structure, and marks indicating mutations of the one of the plurality of genes”
“a fourth level comprising a molecular scale of the one of the plurality of genes indicated by the third input comprising a molecular sequence and annotations of the molecular sequence, wherein the annotations comprise at least one of a nucleotide sequence, a corresponding amino acid sequence in a protein-coding region, a nucleotide or amino acid change caused by the mutations, the exon or the gene expression, the methylation levels, or combinations thereof, or ChIP-Seq data for histone modification”

	Krzywinski et al provide a method and interactive program for displaying interactive patient-specific or patient-selected information, in a multilayered ideogram format.  The program is named Circos.  As set forth in the abstract, Circos is summarized as:
 “Our tool is effective in displaying variation in genome structure and, generally, any other kind of positional relationships between genomic intervals. Such data are routinely produced by sequence alignments, hybridization arrays, genome mapping, and genotyping studies. Circos uses a circular ideogram layout to facilitate the display of relationships between pairs of positions by the use of ribbons, which encode the position, size, and orientation of related genomic elements. Circos is capable of displaying data as scatter, line and histogram plots, heat maps, tiles, connectors and text. Bitmap or vector images can be created from GFF-style data inputs and hierarchical configuration files, which can be easily generated by automated tools, making Circos suitable for rapid deployment in data analysis and reporting pipelines.”  

The introduction further discusses elements of Circos: 
“Although Circos is general and useable in any data domain, features have been added to mitigate inherent difficulties in visualizing large-scale multi-sample genomic data. Specifically, to address the issue of sparseness, the scale on each ideogram can be independently adjusted (both locally and globally) to attenuate or increase the visibility of a region. To accommodate visualizations that focus on regions of interest, axis breaks can be used to map chromosomes onto any number of ideograms which themselves can be drawn in any order or orientation. To help demonstrate patterns in the data, data points can have their value and format characteristics altered by flexible rules. Finally, to help integrate Circos into analysis pipelines, the software is driven by flat-text configuration files which can be created and adjusted automatically to create visualizations as part of an analysis workflow.” (Introduction, p3)  

All of the features of the Circos program cannot be provided within the Genome Reference article alone, so the authors generated a set of instructions and tutorials available online; Online Tutorials for Circos (http:/ circos.ca/ tutorials/ lessons/ copyrighted 2009-2016.)  Motivation to use the tutorials in combination with the paper is provided directly, in the Discussion section of the paper:  
“An extensive online set of tutorials (presently there are about 80 tutorials), each with a thorough discussion of a specific feature and with sample images, configuration files and data. Each tutorial provides a set of recipes that can be used as a departure point in generating visualizations of common data sets” (Discussion, p8). 

	 The image maps of Circos are HTML based, so that any area of an ideogram can be associated with a web link (hyperlink) to an associated URL with related information such as datasets regarding methylation, or expression, or encoded protein information (Tutorials/image maps/ ideograms).
	With respect to claim 1: Circos can accept patient-specific data and provide a first level of an interactive chromosomal view of the patient, with a circular ideogram including annotations at coordinates associated with an individual drug response.  This is provided by the paper in the Results, showing patient whole genome analysis for one or more patients, such as the t(14;18) translocation between BCL2 and IGH gene regions.  
Legend of Figure 1. “A whole-genome view of structural changes in five follicular lymphoma tumor samples observed using restriction digest fingerprints and Affymetrix Mapping 500k arrays. Each of chromosomes 1-22,X are represented by circularly arranged ideograms (H), demarcated by a megabase scale on the outer rim of the figure (I). A stylized and color-coded instance of each ideogram is found in track G. Data tracks (B-F) comprise five concentric rings, each corresponding to a different sample. Translocations are shown in track A as curves that connect regions brought into adjacency by the rearrangement. Each curve is associated with a specific sample by circular glyphs in track B attached to the sample’s ring. Track C shows inversions by curves pointing outward from the center. Large-scale deletions and insertions are shown as red and green triangular glyphs, respectively, in track D. The density of small-scale indels is shown in track E, where the size of the circular glyph for each 5Mb region is proportional to the number of events in the region. Copy number information for each of the five samples is shown in track F, which comprises five concentric rings of histograms. Each histogram in track F shows the average copy number value across 1,000 probes, as well as the minimum and maximum 3-probe average within each 1,000 probe subset (see Figure 5 for details).” 
    PNG
    media_image4.png
    906
    781
    media_image4.png
    Greyscale

Figure 2 shows representation of small-scale mutations such as indels or SNP’s. The tutorial notes the differences between the karyotypes, the circular ideograms and traditional ideograms in tutorials/ideograms/ideograms. The tutorial provides several instructions regarding tick marks and labels, such as for specific positions on a chromosome in tutorials/ticks and labels/ single ticks.  Marking relative positions are also disclosed.
Legend to Figure 2. Ordered clone structure of three fingerprint map contigs (colored segments at right of figure, e.g. A) from three follicular lymphoma tumor samples. Fingerprint-based alignments for each clone are shown as curves (B) from the middle of the clone to the corresponding genomic region (C). Fingerprinted clones are represented as tiles in track D, with clone names shown in track E. Clones that have multiple alignments to distant genomic regions are highlighted in red (e.g. 175B19 in sample 13). The alignments and extent of these clones on the map contig and genomic region are similarly highlighted (F). Small-scale indels detected by fingerprints in each of the three samples is shown in track G, in three concentric rings. The glyphs used for the small scale indels are magnified to be discernable (events are too small to directly show at this scale) and proportional to the size of the indel.”

    PNG
    media_image5.png
    816
    782
    media_image5.png
    Greyscale


	In response to patient information input, a second interactive level is provided comprising gene expression data in colors. See Tutorial/ 2d tracks/ heatmaps which teaches how heatmaps are linked to or represented in the interactive levels.  Color mapping, and multiple mapping schemes for heatmaps are disclosed and set forth.  The section tutorials/ 2d tracks/ tiles displays genomic regions such as genes, exons, duplications, or coverage elements such a s sequence reads for expression levels.  Varying 2d representations of data include scatter plots, line plots, histograms, tiles, heat maps and how to stack tracks through connectors.  Text input is also disclosed in this section. An example of a multilayered stacked circular ideogram, using the Circos program to illustrate gene expression, methylation, SNP, SNV et al. data was found on the CIRCOS web tutorial site: “This guide demonstrates the use of the conventional chromosome color palette, in which each of the human chromosomes, as well as well as chrUn (unanchored sequence), is assigned a characteristic color. Also shown are ways in which 2D track types (text, stacked histogram, highlight, heatmap) can be used to add texture to the data or display summary statistics.”

    PNG
    media_image6.png
    537
    706
    media_image6.png
    Greyscale

	In response to patient input indicating one of the genes, a third level of an interactive genic scale representation of the genes, methylation, structure and/or tick marks of mutations can be provided.  This is taught in the paper in the Results, in the discussions of the t (14:18) translocation and the genes involved.  This is also taught in the tutorials using features such as cropping, tags, and labels in the tutorial section tutorials/ideograms/.  A recipe for focusing on a genome region which includes a gene is provided at Tutorials/highlights/recipe2.  Additionally, axis scaling can be applied to zoom in on specifically identified regions at tutorials/scaling/zooming.

    PNG
    media_image7.png
    716
    735
    media_image7.png
    Greyscale


	In response to an input of a selection of a gene, a fourth level of an interactive scaled representation of the gene, comprising any desired information such as sequence, methylation, exons, mutations, etc.  Along with teachings from the third level above, the Circos tutorials provide wedge highlights that can be applied to draw a colored slice defined by start and end genomic positions anywhere within the image.  Gene lists associated with a region can be highlighted in the wedge.  (tutorials/ highlights/ wedges and tutorials/highlight/ parameters.)  Ideogram highlights are a separate layer overtop of the chromosomal ideogram.  (tutorials/highlights/ideogram highlights). 

    PNG
    media_image8.png
    819
    809
    media_image8.png
    Greyscale


See also tutorials/2dtracks/text3 for sequence level text information

    PNG
    media_image9.png
    1085
    744
    media_image9.png
    Greyscale


	As such, claims 1 and 6 are disclosed by the combination of the paper, and the tutorials.
	With respect to claim 4, methylation data is disclosed by the paper at page 8: 
“It is equally challenging to effectively represent sparse or non-uniformly distributed data, which inherently do not make effective use of the space within a figure. An example of these kind of data is epigenomic methylation state information, which is sampled at a large but non-uniformly distributed positions in the genome (Eckhardt et al. 2006). Circos was applied to visualize these data in (Zimmer 2008), using a connector track (also used in Figure 3 G) to map non-uniformly distributed genomic primer positions at which methylation values were measured with uniformly distributed stacked histograms that relate the extent of methylation.”

	With respect to claims 7-8, links to ribbon plots and three-dimensional elements can be applied. (tutorials/links and tutorials/imagemaps/clickablehighlights, and tutorials/2dtracks/stacking tracks.  See also the recipes section of the tutorials)

    PNG
    media_image10.png
    817
    802
    media_image10.png
    Greyscale

	With respect to claim 9, the paper discloses that in figure 1, five separate patient genomes are compared concentrically.  
	With respect to claim 10, both the paper and the tutorials provide stacking of layers throughout.  
	With respect to new claim 11, any data associated with any selected feature can be displayed, such as drug response, numerical disclosures, and consequences of any known or found mutations in the related genes.  
	With respect to new claim 12, Circos discloses colors, directional arrows, and combinations as identified above. 
	With respect to new claims 13-14, the hyperlinks used in the flat file structure of Circos as disclosed above allows for linking to or providing any desired associated data in any annotation or desired layer.
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).

	Applying the KSR standard of obviousness to Krzywinski and the teachings of the Online Tutorials, the examiner concludes that creating a multileveled, interactive, scalable ideogram of genomic data, represents a combination of known elements which yield the predictable result of the same types of display elements generated by the Circos program which provide multiple layers of patient-related information, reference information, literature information and multiple types of visualizations of genomic information in circular ideograms or karyotypes.  
Krzywinski et al provide the GUI, which accepts and displays patient-specific data, which is equivalent to the GUI of the claims.  Krzywinski provides the computer framework for the initial coding and programming for the production of these interactive, scalable multi-level displays in the 2009 paper. The GUI of Circos is a circular ideogram, and can be manipulated to provide classical ideograms if desired.  The GUI of Circos was designed to accept and display complex genomic data, as well as any other complex dataset, in layers and graphical elements as desired. As such, the GUI of Krzywinski meets the structural requirements of the claims. 
The entirety of the scope of the program cannot be disclosed completely in a few pages of a literature citation due to limitations of space.  As such, Krzywinski specifically created Online Tutorials for the Circos program, beginning in 2009, to address additional features of the program which were contemplated and implemented between 2009 and 2016.  One of skill in the art would have been highly motivated to look to these tutorials, because the tutorials provide fine grained explanations of the various programming aspects of Circos, as well as how to use the program to present multilayered, interactive, scalable ideograms of patient specific information. The use of information provided by the tutorials is specifically directed by Krzywinski in the discussion section. “An extensive online set of tutorials (presently there are about 80 tutorials), each with a thorough discussion of a specific feature and with sample images, configuration files and data. Each tutorial provides a set of recipes that can be used as a departure point in generating visualizations of common data sets” (Discussion, p8).  Therefore, combining the disclosures of the Krzywinski paper, with the Online Tutorials as directly taught by Krzywinski would further serve to achieve the predictable result of displays of the nonfunctional descriptive material of the claims in multilayered patient-specific genomic information which can be addressed and accessed in a multiplicity of ways, depending on the nature of the information required, because the tutorials provide textual, image, and programming instructions for each of the display types or formats listed in the claims. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
	Applicant’s arguments
With respect to Applicant’s amendment to add the further limitations to the annotation at a genome coordinate indicating drug response, “wherein the annotation includes a graphical indication of a number of drugs associated with the drug response and a graphical indication of at least one of an increased drug response, a decreased drug response or a side effect,” these amendments do not overcome the rejection over Krzywinski.  
As set forth above, this limitation represents non-functional descriptive material, and is not given patentable weight in considering the prior art.  This displayed text does not affect or direct any specific computer process or function, it is merely displayed in a user specified location.  As set forth above, the BRI of claim 1 led to the identification of multiple limitations which merely display the previously collected and stored data.
In claim 1, the display of each of these previously determined datasets is displayed in response to input at a user interface.  The display does not change the dataset in any way.  The display of the previously determined data simply shows the user some aspect of the information from the stored patient-specific datasets, or reference datasets. The “interactive intergenic genomic scale” or the “interactive genic scale” does not direct any specific process in the GUI.  It merely exists.  The limitation that the second level comprises an “interactive intergenic genomic scale” does not direct an actual function or process to be carried out on the displayed data to effect any change of that display.  The recitation is equivalent to citing a drop-down menu which can resize a part of previously input text data on a displayed page such as by a word processor: The distinction between this example and the claim limitations is, the presence of the interactive intergenic genomic scale is not required to actually interact with any data and change any aspect of that data within the display.  No steps of altering a scale of a particular segment of a chromosome, such as to identify SNP along a selected region, are present in the claim. No steps altering the scale of any displayed information in the interactive chromosomal view of the patient in response to user input are present.   Similarly, the “interactive genic scale” on the third layer merely displays “depictions of structures and functional blocks within the one of the plurality of genes indicated by the second input.” The “depiction” of the structures and functional blocks does not change any aspect of those blocks or structures.  On the fourth layer of the displayed data, the “molecular scale” (which does not contain the term “interactive”) is merely displayed, and the selected previously known or analyzed, specific information related to the selected genes is merely displayed.  The molecular scale does not change any aspect of the selected data.  The molecular scale does not direct the GUI to perform any processing or change in the selected data.  It merely selects the data corresponding to the listed characteristics, and displays it.  The actual text itself is immaterial as itself has no functional relationship with any computer structure, or GUI structure.
Claim 1 sets forth a method displaying layers of data, in response to input of patient-specific data, or selection of data, in a layered format.  The first layer is an interactive chromosomal view, such as a circular ideogram or a classical ideogram including annotations at genome coordinates, and the related gene, and a mutation of that gene which is related to a drug response, including certain aspects of the drug response data, such as number of drugs associated with the drug response, or an indication of an altered response.  This first layer, even though it is allegedly interactive, does not drive any specific processing or analysis of the datasets.  The GUI accepts user input as to what they desire to view.  The GUI then looks at their stored files, selects what corresponds to the desired information, and merely shows it, like a sticky note, to inform the user.  Nothing within the annotation drives any processing or further analysis of the data.
The second layer provides display of gene expression data of a plurality of genes, previously collected or determined, either in the patient-specific data or in the previously collected or determined reference data. The second layer does not direct any processing of the gene expression data such as normalization, calculating a background level, accounting for errors, or even calculating relative amounts of the expressed genes.  It displays the previously color-coded gene expression data.  
The third layer provides display of structural and functional data of one or more of the genes of level two, such as methylation levels, gene expression, exon expression, three-dimensional structures and marks noting known mutations, all previously determined and collected. This is not functional data in the sense of a specific computer function: it describes functional aspects of the gene, the gene structure, the encoded protein, and/or any activity performed by the encoded protein. None of the data such as methylation levels, gene expression, exon expression, 3D structures or any other data are changed by the act of displaying them.  The data remains the same.   
The fourth layer provides display of previously known and collected molecular sequence information and related previously known characteristics of that information such as amino acid sequences, changes in nucleic acid/ protein sequences caused by previously known mutations, exon or gene expression etc or ChIP-Seq data. Nothing in the fourth layer directs any processing or changes in the previously collected and/or displayed molecular sequence information.  It is merely shown wherever the user desired, and in any format the user desires.  
Despite all of these limitations being non-functional descriptive material, displayed through a generically stated GUI, the Examiner identified and applied prior art anticipating both the structure of the GUI with the interactive chromosomal view of the patient, and the particular instances of non-functional descriptive material which comprise patient-specific data.
In claim 1, the interactive chromosomal view of the patient, comprising circular ideograms or classical ideograms, displayed through the GUI, is designed to accept any type of data, including genetic data, assay data, population data, disease related data, protein coding regions, targets for pharmaceutical treatments of a disease, mutations or variant data (VCF) and nearly any way one could wish to display anything about that data in the interactive multilayered format.  Listing the contents of an annotation is not a functional element which specifically accepts user input, accepts patient data, accepts known data, processes or matches aspects of the patient data (such as gene mutations) to known gene mutations, and then automatically makes a change to the display at the particular coordinates on the desired level. Any desired information is merely selected for display and comes from previously identified information.   This is related to the idea of non-functional descriptive material which is stored in a particular graphical display element, where anything stored in that element has no effect on any other aspect of the structure of the GUI.  
Any data which is merely selected and displayed on a GUI, which does not have any functional process is considered non-functional descriptive material according to MPEP 2111. The distinction between functional descriptive material and non-functional descriptive material comes when the data which is acquired and stored has a functional interaction with the computer, and is not just a in database or repository or collection of data.  The interactive chromosomal view of the patient, is merely a collection of patient-related data.  The patient related data comprises the results of previously performed analyses. The term “patient specific data” has no particular limitations, and could comprise nearly anything about the patient and not just the genetic data, omics data, mutation data, et al. The reference or known data repository merely stores all the incidental information such as whether a given mutation in a particular gene has the consequence that the activity of that gene product is reduced upon the administration of a particular drug.  The GUI does not perform any analyses or processing of the patient mutation data to identify any mutations and it does not perform any processing or analysis to obtain the known data regarding the mutation, the response to the drug, and the relevant coordinates on the genome.  It selects the previously provided data upon acceptance of user input into the GUI.  None of the previously provided known data regarding a given gene mutation, directly drives any processing, or further analysis.  The textual data entered into the annotation has no function. The selected and displayed data, such as coordinates, protein coding regions, drug data, drug response data, gene expression data or patterns, mutation analyses etc. do not have any function once they are selected and displayed. 
MPEP 2111: “When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system. Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer."

The annotation information added to claim 1 regarding gene mutation information merely conveys a message of previously known data to the user.  The GUI provides the support for displaying that information.  There is no functional relationship between the annotation information and the computer.  These types of limitations are given little to no patentable weight in the consideration of the prior art.  This applies across all of claim 1.  
Despite the identification of non-functional descriptive data present in the rejected claims, the examiner has identified prior art which provides the same type of “patient-specific” non-functional descriptive material displayed at each level of the multilayered display.  
In conclusion, the disclosure of the Circos program and GUI, and the specific application of the of the GUI to display certain patient-specific genomic data, and other desired information meet the limitations of the rejected claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631